UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 7, 2011 PURE BIOSCIENCE (Exact name of registrant as specified in its charter) California 0-21019 33-0530289 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1725 Gillespie Way, El Cajon, California 92020 (Address of principal executive offices)(Zip Code) (619) 596 8600 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Item 5.02 Departure of Directors of Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. On March 7, 2011, Andrew Buckland resigned as the Chief Financial Officer of PURE Bioscience to pursue other business opportunities. Mr. Buckland’s resignation was not the result of any disagreement with respect to the company’s policies, practices or operations. Mr. Buckland is expected to continue his affiliation with the Company through the filing of the Company’s quarterly report on Form 10-Q for the fiscal quarter ended January 31, 2011 due to be filed on or before March 17, 2011. The Board of Directors has expressed its gratitude and appreciation for the service to the Corporation by Mr. Buckland. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PURE BIOSCIENCE Dated: March 11, 2011 By: /s/Michael L. Krall Michael L. Krall President and Chief ExecutiveOfficer
